TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






ON REMAND








NO. 03-98-00043-CR







William Travis Light, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT


NO. 97-674-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING







This Court reversed appellant's conviction in this cause.  See Light v. State, 993
S.W.2d 740 (Tex. App.--Austin 1999).  The Court of Criminal Appeals vacated our judgment and
remanded for further consideration.  See Light v. State, 15 S.W.3d 104 (Tex. Crim. App. 2000). 
Appellant now moves to withdraw his notice of appeal with the State's consent.  See Tex. R. App.
P. 42.2(b).  





The motion is granted and the appeal is dismissed.



				                                                                      

				John F. Onion, Jr., Justice

Before Justices Jones, Patterson and Onion*

Dismissed on Appellant's Motion on Remand

Filed:   June 29, 2000

Do Not Publish





















*	Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1998).